An information was filed against appellant in which he was charged with the crime of unlawful possession of intoxicating liquor. To this information appellant entered a plea of "Not Guilty." He was subsequently placed on trial and by the verdict of the jury was found guilty as charged. Thereafter judgment of conviction was duly entered and sentence pronounced. From the judgment and from an order overruling a motion for a new trial this appeal is prosecuted.
The transcript on appeal was filed in this court on the 8th day of February, 1924. Appellant has filed no brief. When the cause was reached upon the calendar and set down for hearing appellant was not present nor represented by counsel. Upon this state of the record, and in accordance with Rule 48 of this court the record has been examined for fundamental error. No fundamental error appearing the judgment must be affirmed, and it is so ordered.
McCarthy, C.J., and William A. Lee and Wm. E. Lee, JJ., concur. *Page 330